DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 05/16/2022 to the Office Action mailed on 02/16/2022 is acknowledged.
Claim Status
Claims 1-54 and 57 are pending. 
Claims 1-17 and 35-41 are withdrawn.
Claims 55 and 56 were previously canceled.
Claim 18 is currently amended.
Claims 18-34, 42-54 and 57 have been examined.
Claims 18-34, 42-54 and 57 are rejected.
Priority
	Priority to application 62/689528 filed on 06/25/2018 is acknowledged. 

Maintained Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



This rejection is reiterated from the previous Office Action.
Claims 18-34, 42, 44, 45, 48, 49, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drozdek et al. (Nancapsules Containing CdSexS1-x/ZnS Core/Shell Quantum Dots and Zinc (II) Phthalocyanine, Published 06/27/2016) in view Ahmad et al. (Effects of pH and Anions on the Generation of Reactive Oxygen Species (ROS) in nZVI-rGo-Activated Persulfate System, Published 10/08/2015) of as evidenced by Li et al. (Oxidative dissolution of polymer-coated CdSe/ZnS quantum dots under UV irradiation: Mechanisms and kinetics, Published 2012) .
The claims are directed to a method of releasing the contents of a capsule comprising irradiating said capsule; wherein the capsule comprises an outer layer and semiconductor nanoparticle, a photosensitizer and acid, base, or buffer for controlling the pH of the internal contents within the outer layer which generates reactive oxygen species when exposed to irradiation.
Drozdek et al. teach a polymeric nanocapsule coloaded with CdSeS/ZnS quantum dot and Zinc (II) Phthalocyanine photosensitizer which when exposed to irradiation generates reactive oxygen species (abstract and Figure 1). The nanocapsules may have use as a simple, easy to synthesize, multifunctional drug delivery system for both imaging and therapy (page 15468, column 1, paragraph 3). The polymer capsule is formed of Poloxamer 403 and Cremophor EL (abstract). 
Drozdek et al. lacks a teaching wherein the pH is controlled.
Ahmad et al. teach Experiments investigating the influence of the solution pH on the generation and intensity of ROS were concluded. The results showed that pH had played a vital role in the generation of ROS in our system. ·SO4 − and ·OH radicals were produced in the acidic and basic pH respectively. ·O2 − radicals’ generation and intensity were enhanced in basic pH” (page 10, column 1, paragraph 5).
Li et al. teach QDs form ROS upon exposure to irradiation (page 263, section 3.7).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the capsule of Tian et al. to control the pH of the internal contents and have a reasonable expectation of success. One would have been motivated to do so in order to modify the generation of ROS through the production of hydoxyl radicals. 
With regard the limitation “promoting an electron from a valence band of the semiconductor nanoparticle to a conduction band of the semiconductor nanoparicle, thereby creating at least one valence band hole; and using the at least one valence band hole to convert at least one locally absorbed hydroxide from to a hydroxyl radical, further enhancing the production of the ROSs” is an inherent property of the capsule. Since, the instant capsule and the prior art nanocapsule are structurally similar it would be expected that the prior art nanocapsule would have the same property.
Therefore, the instant claims are rendered obvious by the teachings of the prior art. 

This rejection is reiterated from the previous Office Action.
Claims 46, 47, and 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drozdek et al. (Nancapsules Containing CdSexS1-x/ZnS Core/Shell Quantum Dots and Zinc (II) Phthalocyanine, Published 06/27/2016) in view Ahmad et al. (Effects of pH and Anions on the Generation of Reactive Oxygen Species (ROS) in nZVI-rGo-Activated Persulfate System, Published 10/08/2015) of as evidenced by Li et al. (Oxidative dissolution of polymer-coated CdSe/ZnS quantum dots under UV irradiation: Mechanisms and kinetics, Published 2012) as applied to claims 18-34, 42, 44, 45, 48, 49, and 57 above, and further in view of Chiu et al. (Rapid fabrication of carbon quantum dots as multifunctional nanovehicles for dual-modal targeted imaging and chemotherapy, Published 09/20/2016).
The claims are further directed to the QD comprising a dopant/associated particle which comprises Gd and/or boron and/or phosphorous. The claims are further directed to the capsule comprising targeting molecule.
The teachings of Drozdek et al. Ahmad et al., and Li et al. are discussed above.
Drozdek et al. lacks a teaching wherein the QD comprises a dopant/associated particle and/or targeting molecule.
Chui et al. teach herein, we synthesized an S, N, and Gd tri-element doped magnetofluorescent carbon quantum dots; an anti-cancer drug, doxorubicin, was incorporated into the FA-GdNS@CQDs forming FA-GdNS@CQDs-DOX,which enables targeted drug delivery; Importantly, the prepared FA-GdNS@CQDs-DOX showed a high quantity of doxorubicin loading capacity (about 80%) and pH-sensitive drug release; The targeting capabilities of FA-GdNS@CQDs were confirmed (abstract). Recent reports have indicated that heteroatoms, including boron, phosphorous, silicon, nitrogen, and sulfur, improve the emission QY of CQDs (page 155, section 3.3).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use the QD of Chiu et al. in the composition of Drozdek et al. and have a reasonable expectation of success. One would have been motivated to form a dual-modal targeted imaging and chemotherapy. Therefore, the instant claims are rendered obvious by the teachings of the prior art.

This rejection is reiterated from the previous Office Action.
Claims 46, 47, and 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drozdek et al. (Nancapsules Containing CdSexS1-x/ZnS Core/Shell Quantum Dots and Zinc (II) Phthalocyanine, Published 06/27/2016) in view Ahmad et al. (Effects of pH and Anions on the Generation of Reactive Oxygen Species (ROS) in nZVI-rGo-Activated Persulfate System, Published 10/08/2015) of as evidenced by Li et al. (Oxidative dissolution of polymer-coated CdSe/ZnS quantum dots under UV irradiation: Mechanisms and kinetics, Published 2012) and Chang et al. (US Patent Application Publication 2017/0202783 A1, Published 07/20/2017) as applied to claims 18-34, 42, 44, 45, 48, 49, and 57 above, and further in view of Kato et al. (US Patent Application Publication 2004/0022938 A1, Published 02/05/2004).
The claims are further directed to the capsule being coated with a lipid bilayer.
The teachings of Drozdek et al. Ahmad et al., and Li et al.  are discussed above.
Drozdek et al. lacks a teaching wherein the liposome is coated with a lipid bilayer.
Kato et al. teach there is provided a method for coating fine particles with lipid membrane (abstract). Fine particles include, for example, liposome (paragraph 0002). “An object of the present invention is to provide a safe, convenient and efficient method for coating fine particles with lipid membrane in order to stabilize a drug etc. contained in the said fine particles. When the fine particles are enclosed in closed vesicles comprising lipid bilayer or multilayer membrane using the said coating method, affection by components in living body particularly in blood or in gastrointestinal tract and by reticuloendothelial system and also affection during storage period by each of the fine particles or by a dispersing medium wherein the fine particles are dispersed can be suppressed” (paragraph 0005).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to encapsulate the liposome of Drozdek et al. with the lipid bilayer of Kato et al. and have a reasonable expectation of success. One would have been motivated to do so in order to suppress the affection of the components in living body for the liposome. Therefore, the instant claims are rendered obvious by the teachings of the prior art.

Response to Applicant’s Arguments
Applicant argues that Drozdek et al. does not teach or suggest wherein the semiconductor nanoparticle generates ROSs when exposed to irradiation and wherein the ROSs disruption of the capsule to allow the substantial release of the internal contents. Applicant, also, argues that the teachings of Ahmad et al., Li et al., Chang et al., and Kato et al. do not cure the alleged deficiencies. Applicant’s arguments have been fully considered but found not to be persuasive. Drozdek et al. teach a nanocapsule comprising CdSeS/ZnS quantum dot and the capsule being a Poloxamer 403 and Cremophor EL. Drozdek et al. teach irradiating the nanocapsule. Li et al. teach quantum dots generate ROSs when irradiated. While, Drozdek et al. does not expressly disclose that the quantum dots generate ROSs, however, that is an inherent property of the method taught by Drozdek et al. Furthermore, Drozdek et al. does not expressly disclose that the nanocapsule is disrupted by the ROSs, is also an inherent property of the method taught by Drozdek et al. The instantly claimed semiconductor is the same as the quantum dot of Drozdek et al. The instantly claimed nanoparticle is the same as the nanoparticle of Drozdek et al. The instant method steps, i.e. exposing the nanoparticle to irradiation, is the same as the method steps of Drozdek et al. Therefore, the effects of exposing the nanocapsule to irradiation must necessarily also result in the generation of ROSs and the disruption of the nanocapsule by the ROSs. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). A rejection under 35 u.s.c. 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent character. MPEP 2112 (II). For the foregoing reasons the above rejections are maintained. 

Withdrawn Claim Rejections - 35 USC § 112
Response to Applicant’s Arguments
The rejection of claims 18-34, 42-54 and 57 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendments to the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617